Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 04/07/2021. Claims 1-2, 6, 10, 13, and 15-16 have been amended. Claim 5 has been canceled. Figure has been amended with a replacement sheet and the specification has been amended associate with the drawing. Thus, claims 1-4 and 6-20 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/01/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (U.S Publication No. 20160254590 A1).
Regarding claims 1 and 15, Seo discloses an antenna assembly and a terminal device, comprising an antenna assembly, comprising:
a conductive frame (see paragraph [0059], “includes a case member 2a, a frame 2b that is arranged around one face of the case member 2a to forma side wall”),
a circuit board comprises a first circuit board, and a second circuit board disposed separately from the first circuit board (see paragraph [0061]-[0064], “which is a first circuit board 4 and a second circuit board 6”); the feeding point is disposed on the second circuit board; and the switch is disposed on the first circuit board (see paragraph [0082]-[0083]); and 
a metal conductor (see paragraph [0059]); wherein
a switch disposed on the first circuit board (which is a switch element 107, see fig. 2 and 3);
the metal conductor has one end configured to connect to a feeding point disposed on the second circuit board and another end configured to connect to the switch on the first circuit board and the conductive frame, and the switch is configured to adjust a radiation frequency band of the antenna assembly (see fig. 2-3, paragraph [0083]-[0089], “which is radiating portion 26 of the case of the electronic device 10 is included in the radiating unit 105, is made of a conductive material, and is electrically connected to the power feeding unit 101”, “switch that uses a semiconductor element, or as a micro electro mechanical system (MEMS) or a tunable element”); and
a radiator of the antenna assembly comprises the metal conductor and the conductive frame (see paragraph [0083]-[0089], “which is radiating unit 105 is electrically connected to the first point 175a as the switching element 107 is operated”).
Seo does not explicitly disclose the antenna assembly further comprises a connector configured to connect the conductive frame, the switch, and the metal conductor, wherein the connector comprises: a first elastic piece configured to connect the switch and the conductive frame: and a second elastic piece configured to connect the switch and the metal conductor.
As a matter of fact, the provision of elastic connection pieces such as for instance C-clips for the same purpose see paragraph [0131]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made that the technical features of claim above merely relate to normal connection options in the context of mobile communication terminals, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claims 2 and 16, Seo discloses the antenna assembly of claim 1 and the terminal device of claim 15, wherein the second circuit board disposed separately from the first circuit board (see paragraph [0061]-[0064], “which is a first circuit board 4 and a second circuit board 6”).
Regarding claims 3 and 19, Seo discloses the antenna assembly of claim 2 and the terminal device of claim 16, further comprising: a radio frequency front end assembly disposed on the first circuit board; wherein the first circuit board is configured to connect with the second circuit board through a transmission circuit, and the transmission circuit is configured to perform at least one of the following operations: transmitting a first electric signal to the radio frequency front end assembly; or transmitting a second electric signal generated by the radio frequency front end assembly to the feeding point (see paragraph [0072], [0140], [0160]).
Regarding claims 4 and 20, Seo discloses the antenna assembly of claim 2 and the terminal device of claim 16, wherein an area of the second circuit board is smaller than an area of the first circuit board (see fig. 1 and 3).
Regarding claim 6, Seo discloses the antenna assembly of claim 1, wherein diameters of the first and the second elastic pieces are both greater than 2mm, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 7, Seo discloses the antenna assembly of claim 1, wherein the metal conductor comprises metal strips respectively connected to the feeding point and the conductive frame (see paragraph [0072]).
Regarding claim 17, Seo discloses the terminal device of claim 16, further comprising: at least one of an audio component or a universal serial bus (USB) component; wherein the first circuit board and the second circuit board are respectively disposed on both sides of the at least one of the audio component or the USB component (see paragraph [0061]-[0062], [00168]-[00169]).
Regarding claim 18, Seo discloses the terminal device of claim 17, wherein the USB component is configured not to be grounded and the USB component is configured to be coupled with the metal conductor (see paragraph [0168]-[0169]).
Response to Arguments
The IDS submitted on 08/01/2022 has been considered. However, applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 08/01/2022 prompted the new ground(s) of rejection presented in this Office action.
Applicant’s arguments with respect to claims 1-4 and 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 08/01/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        12/03/2022